Citation Nr: 1229988	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 1993 and from December 2004 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2011, the Board remanded this matter for a VA psychiatric examination to clarify his current psychiatric status in light of the multiplicity of various diagnoses that had been given.  

The Board has recharacterized the issue on appeal to accurately describe the scope of the Veteran's current psychiatric disorder.  


FINDING OF FACT

The Veteran currently has major depressive disorder which cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A review of the Veteran's post service treatment reports revealed multiple psychiatric diagnoses, including major depressive disorder, dysthymic disorder, and obsessive compulsive disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Pursuant to the March 2011 Board remand, the Veteran was scheduled for a VA examination for mental disorders in May 2011 to clarify his current psychiatric status in light of the multiplicity of various diagnoses that had been given.  

The VA examiner in May 2011 noted that the Veteran's claims file had been reviewed.  The examination report included a historical summary of the Veteran's psychiatric treatment, as well as findings from a psychiatric examination.  It concluded with a diagnosis of major depressive disorder.

The diagnosis of major depressive disorder includes manifestations of the Veteran's depression.  As for the Veteran's prior diagnosis of obsessive compulsive disorder, the VA examiner noted that it is not uncommon for individuals with depression to have partial symptoms of this disorder, although not necessarily meeting the full diagnostic criteria, which the VA examiner further opined is what has happened in this case.  In support of this opinion, the VA examiner noted that obsessive compulsive disorder had not been considered an active diagnosis of the Veteran's psychiatric condition in recent years.  

Accordingly, the Board finds that the Veteran currently has major depressive disorder.   

The Veteran served on active duty from September 1984 to January 1993 and from December 2004 to February 2007.  

Private treatment records revealed treatment for and diagnoses of depression in June 2002, prior to his second period of service in the Army.  A June 2002 neurologic consultation report noted an impression of mild depression.  A September 2002 private treatment report noted the Veteran's complaints of depression.  The report concluded with an assessment of obstructive sleep apnea and depression.

An inservice treatment report, dated in August 2006, noted the Veteran's complaints of being depressed most of his life.  Following a mental status examination, the report concluded with a diagnosis of dysthymic disorder, manifested by what sounds like a lifelong pattern of low-grade depression starting in adolescence.  The physician opined that this condition pre-existed the Veteran's military service and was not permanently aggravated by his service.  The examiner further noted that this condition represented a mild impairment for further military duty by the Veteran.  An October 2006 treatment report noted an assessment of depression.  The Veteran's report of separation, Form DD 214, noted that he was discharged based upon disability in February 2007.

In February 2007, the Veteran filed his claim seeking service connection for a psychiatric disability.

A March 2007 VA treatment report concluded with a diagnosis of major depressive disorder, recurrent, moderate.  An April 2007 VA treatment report noted the Veteran's complaints of depressed mood with cognitive deficits.  The report concluded with a diagnosis of depressive disorder, not otherwise specified.  

In July 2007, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file was not available for review.  The report noted that the Veteran denied having ever received psychiatric treatment.  
It also noted that he had been activated to go to Kosovo from December 2004 to February 2007, and that he lost his business during this time as a result.  Following a mental status examination, the report concluded with a finding of no current psychiatric disorder.

An April 2008 VA treatment report noted that the Veteran continued to look for work, and that he had previously earned a Masters in Business Administration.  The report concluded with an assessment of depressive disorder, not otherwise specified.

In June 2008, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included findings from a mental status examination.  The examination report concluded with a diagnosis of depressive disorder, not otherwise specified.

A treatment letter was received from VA physician, M.E., M.D., in July 2009.  Dr. E. noted that the Veteran had a large number of psychiatric diagnoses, and that his correct diagnosis was not entirely clear.  Dr. E. then opined that the Veteran clearly suffers from a mental illness, which began at least while he was in service in Kosovo.  In support of this opinion, Dr. E. cited to the Veteran's continuous record of psychiatric treatment since that time.

A February 2010 VA treatment report noted that the Veteran reported having to give up his Airsoft business as a result of his being deployed, and that this upsets him when he thinks about what might have been.  Following a mental status examination, the report concluded with a diagnosis of depressive disorder, not otherwise specified, likely major depressive disorder with or without psychosis.  

In May 2011, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report included a detailed history of the Veteran's psychiatric treatment, including treatment prior to his second period of active duty service.  Following a mental status examination, the report concluded with a diagnosis of major depressive disorder, and listed a global assessment of functioning score of 65.  After interviewing the Veteran, reviewing his claims file, medical records, and conducting a psychiatric examination, the VA examiner opined that the Veteran has an independent major depressive disorder which is at least as likely as not caused by or related to his military service.  In support of this conclusion, the VA examiner noted that the Veteran's inservice referral for treatment for a pre-existing dysthymic disorder also correlates with his learning of financial problems that resulted from poor business decisions by a partner whom he had previously trusted with his business while he was activated for military service.  The examiner noted that by 2006, the Veteran experienced frustration, feelings of betrayal, and loss over his lack of control over the business during his absence, as well as his concerns over potential employment after his military service. 
 
Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's major depressive disorder was incurred or aggravated during his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While there is evidence suggesting that the Veteran had developed a psychiatric disability prior to his second period of military service, the VA examiner in May 2011 opined that the Veteran currently has major depressive disorder which was independently incurred during his second period of military service.  Accordingly, resolving all doubt in the Veteran's favor, service connection for major depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for major depressive disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


